Name: Commission Regulation (EEC) No 2978/79 of 27 December 1979 amending Regulation (EEC) No 1515/79 on the application of the lowest rate of export refund for certain products in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12. 79No L 336/56 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2978/79 of 27 December 1979 amending Regulation (EEC) No 1515/79 on the application of the lowest rate of export refund for certain products in the beef and veal sector that date ; whereas it is necessary, therefore, to prolong that Regulation until 31 March 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 The date '31 December 1979 ' appearing in the second subparagraph of Article 2 of Regulation (EEC) No 1515/79 is hereby replaced by '31 March 1980'. Article 2 This Regulation shall enter into force on 1 January 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ! ), as last amended by Regulation (EEC) No 2916/79 (2 ), Having regard to Council Regulation (EEC) No 885/68 of 28 June 1968 laying down general rules for granting export refunds on beef and veal and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 427/77 (4 ), and in particular Article 6 (2) thereof, Whereas the reasons which led to the adoption of Commission Regulation (EEC) No 1515/79 (5 ) and to its application until 31 December 1979 obtain beyond This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 December 1979 . For the Commission Finn GUNDELACH Vice-President ( i ) OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2 ) OJ No L 329 , 24 . 12 . 1979, p . 15 . (3 ) OJ No L 156, 4 . 7 . 1968 , p. 2 . (4 ) OJ No L 61 , 5 . 3 . 1977, p. 16 . 5 OJ No L 184, 20 . 7 . 1979 , p. 12 .